DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 11, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rear side of the attachment mechanism” in lines 8-9. However, “a rear side” of the attachment mechanism has already been introduced in line 6.  For the purposes of this examination, “a rear side of the attachment mechanism” will be read and examined as -- the rear side of the attachment mechanism --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 4-6, 11, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilander (US 6,038,794) in view of Slocum (US 565,042) and Schouten (US 2007/0085359) and Bonnes (US 4,149,744) and Gantz (US 2,867,827).
Regarding claim 1, Kilander discloses a broom (10) for clearing a surface, comprising: 
an elongate body (handle 46) having a first end (attached to collar portion 68) and an opposite second end (now shown); 
an attachment mechanism (shroud 54) removably attached to the first end of the elongate body (via collar portion 69; col.4, lines 45-48), the attachment mechanism having a front side (56) and a rear side (58) opposite the front side; 
a plurality of bristles (sweeping elements 26, which “can take other forms including but not limited to bristles of natural or synthetic materials” col.6, lines 26-39) extending downwardly from the attachment mechanism; and 
a reinforcer (scraper element 12 which “acts as a backing to generally prevent element 26 from flexing and specifically from bending” col.5, lines 15-20) configured to be directly and fixedly secured (using rivets 66) to the attachment mechanism;
wherein the reinforcer (12) is configured to reinforce the plurality of bristles attached to the attachment mechanism during use (col.5, lines 15-20), and to break or scrape ice, snow, and debris from the surface (col.5, lines 26-29); 
wherein the reinforcer includes a scraper blade (14, 15) at a distal edge of the reinforcer, the scraper blade configured to clear the surface (col.5, lines 26-29; 
wherein the plurality of bristles (26) has a tapered distal edge (30); and 
wherein the reinforcer has a bottom side and a top side, and a tapered periphery at the bottom side of the reinforcer that follows the tapered distal edge of the plurality of bristles (as shown in FIG.1 below, with broom 10 rotated slightly such that the handle 46 or collar portion 68 that receives handle 46 is perpendicular to the ground, the figure more clearly shows the tapered periphery of edge 40 of the reinforcer 36 and tapered distal edge 30 of sweeping element 26; see also col.4, lines 48-56 “at non-perpendicular angle to handle 46”) .  

    PNG
    media_image1.png
    650
    584
    media_image1.png
    Greyscale


According to Kilander, “the need for elements 36 may be removed” (col.6, lines 35-39).  However, Kilander still attaches the reinforcer (12) in between the bristles (26) and not at the rear side of the attachment mechanism (56) as claimed.
Slocum teaches that it is old and well known in the broom art for the reinforcer (A) of the broom to be attached to an outer side of the attachment mechanism (E), helping “shield the bristles from the greater part of the rough work” while allowing the reinforcer “to loosen the stiff mud, stones, and other rough material and push the same out of the way so as to leave only the lighter part of the work for the bristles to perform” (page 1, lines 55-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the reinforcer of Kilander to be positioned on an outer side of the attachment mechanism, as Slocum teaches that it is old and well known in the broom art to place the reinforcer on the outer side of the broom, thereby shielding the b ristles from the greater part of the rough work.
Thus, with the elements (36) of Kilander removed and the scraper element/reinforcer (12 of Kilander, similar to A of Slocum) of Kilander repositioned on the rear side (or front side since either side would provide the same result, as shown in FIGS.1-5 of Kilander) on the attachment mechanism: 
the reinforcer (12 of Kilander; similar to A of Slocum) is only in direct contact with the attachment mechanism (56 of Kilander similar to E of Slocum) and not with the elongate body (see FIGS.1-2 of Slocum); 
the reinforcer (12 or A) covers the plurality of bristles (26 of Kilander similar to E of Slocum) when viewed from the rear side of the attachment mechanism; and 
the reinforcer (12 or A) reveals the plurality of bristles when viewed from the front side  of the attachment mechanism (see FIGS.1-2 of Slocum).

Kilander fails to show a shovel configured to be removably and directly attached to the second end of the elongate body.
Schouten discloses a similar combination brush, scraper, shovel tool with a shovel (14) configured to be removably (see FIG.6) and directly attached (see FIG.1) to a second end of an elongate body of the tool in order to allow the user to remove debris or snow and thus provide a more versatile combination tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the broom of Petner to include a shovel similar to the tool of Schouten in order to provide a more versatile combination tool.

Furthermore, Kilander does not disclosed a shape-holding rib that extends substantially the width of the distal edge of the reinforcer.
Bonnes teaches that it is old and well known for a similar snow scraper or reinforcer equivalent (10) to include a shape-holding rib (13) proximal to a distal edge of the reinforcer and extending substantially the width of the distal edge of the reinforcer which acts as “a reinforcement …. To minimize transverse flexing and to prevent cracking of the edge” (col.2, lines 9-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcer of Kilander to include a shape-holding rib as Bonnes teaches that said rib reinforces, and thus strengthens, the distal edge of the body and thus providing a more durable reinforcer. 

Kilander uses “rivets or similar fasteners” (col.6, lines 11-13), instead of an adhesive or a welding technique, to fixedly secure the reinforcer.
Gantz teaches that it is old and well known in the snow broom art to use welding (60) to fixedly secure a scraper reinforcer-equivalent to the broom (col.2, lines 56-58; see FIGS.3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening means of Kilander to further use welding as Gantz teaches that the use of welding in order to fixedly secure a scraper reinforcer equivalent to a broom is old and well known in the snow broom art.

Regarding claim 19, the combination of Kilander, Slocum, Schouten, Bonnes and Gantz renders the claimed method steps obvious since such would be the logical manner of using the combination.

Regarding claims 4-6, 11, 12, 14, and 15 the combination of Kilander, Slocum, Schouten, Bonnes, and Gantz further discloses the broom of claim 1, wherein an upper periphery of the top side of the reinforcer substantially follows a profile of an upper portion (18) of the attachment mechanism (see FIG.5 of Kilander), per claim 4;
wherein the attachment mechanism includes an upper securing member (see 68of Kilander) configured to be attached to the first end of the elongate body (46), per claim 5;
wherein the attachment mechanism includes a lower securing member configured to securely attach the plurality of bristles to the attachment mechanism (see FIG.3 of Kilander), per claim 6;  
with regards to the shape-holding rib being creased rib, per claim 11; or rippled, per claim 12, due to lack of criticality for the different shapes of the rib, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the ribs of Williams, as a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) See MPEP 2144.04.  The predictable result is a rib that strengthens the reinforcer;
 wherein the reinforcer (12) comprises at least one selected from a metal, a ceramic, a plastic, a fiber substance, a stone, and an alloy (col.6 lines 14-20 of Kilander, “plastic” or “metal”), per claim 14.  
wherein the elongate body (46) has a circular cross-section (as shown in FIGS.1-6 of Kilander), a hexagonal cross-section, an elliptical cross-section, or quadrilateral cross- section, per claim 15.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kilander, Slocum, Schouten, Bonnes and Gantz, as applied to claim 1 above, and further in view of Tisbo et al. (US 5,419,600).
Regarding claim 7, the combination of Kilander, Slocum, Schouten, Bonnes and Gantz discloses the broom of claim 1, except for a handle configured to be removably attached to the second end of the elongate body of the broom.  
Tisbo et al. teaches providing a snow removal hand tool with a handle (18) removably attached using at least one screw (56) to the elongate body (16) of said hand tool, in order to improve grip and operation of the hand tool (col.4, lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the snow removal broom of the combination to include a removable handle as taught by Tisbo et al. in order to improve grip and operation of the hand tool.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kilander, Slocum, Schouten, Bonnes and Gantz, as applied to claim 1 above, and further in view of Belakoy (US 1,530,335).
Regarding claim 16, the combination of Kilander, Slocum, Schouten, Bonnes and Gantz discloses the broom of claim 1, except wherein the elongate body is tapered toward the second end such that the first end has a first outer diameter greater than a second outer diameter of the second end.  
Belakoy teaches that it is old and well known in the hand tool art for a common handle (10; line 12) of a hand tool to have a tapered elongate body (10; see FIGS.1-2), wherein a first end (14) of the body is greater in diameter than a second end (unnumbered, left side of handle 10 in FIG.2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the combination to be tapered, similar to the handle of Belakoy, as an alternate design for a common tool handle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 and the depending claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671